COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-238-CV
 
BRANDON
AND KELLY MCFARLING                                      APPELLANTS
 
                                                   V.
 
CITY
OF DENTON, TEXAS                                                       APPELLEE
                                                                                                        
                                               ----------
              FROM
THE 16TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AAgreed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
PANEL B:  MCCOY, LIVINGSTON, and WALKER, JJ.
 




DELIVERED:  November 1, 2007




[1]See Tex. R. App. P. 47.4.